Name: Commission Regulation (EEC) No 3745/90 of 19 December 1990 on the supply of various lots of white sugar as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 12. 90 Official Journal of the European Communities No L 360/25 COMMISSION REGULATION (EEC) No 3745/90 of 19 December 1990 on the supply of various lots of white sugar as food aid food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated to certain countries 400 tonnes of sugar ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community HAS ADOPTED THIS REGULATION : Article 1 Sugar shall be mobilized in the Community as Community food aid for supply to the recipients listed in the Annex, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions applicable. Any other condition or reservation included in his tender is deemed unwritten. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 December 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30 . 12. 1986, p. 1 . (2) OJ No L 174, 7. 7. 1990, p . 6. (3 OJ No L 136, 26 . 5. 1987, p. 1 . (4) OJ No L 204, 25 . 7. 1987, p. 1 . No L 360/26 Official Journal of the European Communities 22. 12. 90 ANNEX LOT A, B and C 1 . Operation Nos ('): 958/90  960/90 2. Programme : 1989 3 . Recipient (8) : Mozambique 4. Representative of the recipient (2) : Empresa de Supermercados de Maputo, Av. FernÃ £o de Magalhaes 481 , Maputo, tel. 42 10 31 /3) 5. Place or country of destination : Mozambique 6. Product to be mobilized : white sugar 7 . Characteristics and quality of the goods (3) : white sugar of category 2 standard quality (Council Regulation (EEC) No 793/72 (OJ No L 94, 21 . 4. 1972, p. 1 )) meeting the requirements set out in Article 3 (3) of Commission Regulation (EEC) No 2103/77 (OJ No L 246, 27. 9 . 1977, p. 12) 8 . Total quantity : 400 tonnes 9. Number of lots : three (lot A : 150 tonnes ; lot B : 150 tonnes ; lot C : 100 tonnes) 1 0. Packaging and marking (4) : new jute bags, with inner polythene bag at least 0,05 mm thick, minimum weight of jute and polythene 420 g, net capacity 50 kilograms Marking on bags (at least 5 cm high) : Lot A : 'Acgao no. 958/90 Lot B : 'Ac?ao no. 959/90 Lot C : 'Accao no. 960/90 / AgtJCAR / DONATIVO DA COMUN1DADE ECON6MICA EUROPEIA' 11 . Method of mobilization Q : sugar produced in the Community as defined at (a) and (b) in the sixth subparagraph of Article 24 ( 1 ) (a) of Council Regulation (EEC) No 1785/81 (OJ No L 177, 1 . 7. 1981 , p. 4) 1 2. Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Beira 16. Address of the warehouse and, if appropriate, port of landing :  1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : lot A : 10  20 . 1 . 1991 ; lot B : 1  15. 3 . 1991 ; lot C : 1  15. 6. 1991 18. Deadline for the supply : lot A : 28 . 2. 1991 ; lot B : 15  30. 4. 1991 ; lot C : 15  30. 7. 1991 . 19. Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders : 12 noon on 8 . 1 . 1991 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 22. 1 . 1991 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : lot A : 25. 1 .  5. 2 . 1991 ; lot B : 1  15. 3. 1991 ; lot C : 1  15. 6. 1991 (c) deadline for the supply : lot A : 15. 3 . 1991 ; lot B : 15  30. 4. 1991 ; lot C : 15  30. 7. 1991 22. Amount of the tendering security : ECU 1 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders 0 : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, Batiment Loi 120, bureau 7/58, 200, rue de la Loi, B-1049 Bruxelles ; telex AGREC 22037 B or 25670 B 25. Refund payable on request by the successful tenderer (*) : periodic refund applicable to white sugar on 1 . 12. 1990, fixed by Commission Regulation (EEC) No 3470/90 (OJ No L 336, 1 . 12. 1990, p. 45) 22. 12. 90 Official Journal of the European Communities No L 360/27 Notes : (') The operation number is to be quoted in all correspondance. (2) Commission delegate to be contacted by the successful tenderer : FSC DA CAMARA, CP 1306, Maputo Tel. 74 40 93 : telex 6-146 CCE-MO (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium- 134 and -137 levels. The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  certificate origion,  phytosanitary certificate. (4) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 4R\ (*) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the Office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30,  236 20 05. (*) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56) is applicable as regards the export refund and, where appropriate the monetary and accession compensatory amounts, the representa ­ tive rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. f) The rule provided at the second indent in point (a) of Article 18 (2) of Regulation (EEC) No 2103/77 is binding for determination of the sugar category. (8) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required and how they are to be distributed.